REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, system, and apparatus for managing blockchain network transactions, comprising: storing transaction data in a blockchain by a consensus node of a blockchain network, wherein the transaction data comprise a plurality of first pending transactions to be executed on the blockchain network among a plurality of accounts, the blockchain network comprises the consensus node and a scheduling device, and the scheduling device is a non-consensus node of the blockchain network; obtaining the transaction data from the blockchain network by the scheduling device; determining a plurality of second pending transactions among the plurality of accounts by the scheduling device performing a consolidation analysis of the plurality of first pending transactions, wherein a number of the plurality of second pending transactions is less than a number of the plurality of first pending transactions; storing the plurality of first pending transactions with the plurality of second pending transactions locally by the scheduling device; obtaining a client request from a client device associated with an account of the plurality of accounts by the scheduling device, the client request authorizing a settlement for the account; sending a request to a settlement account management (SAM) server to execute at least one of the plurality of second pending transactions associated with the account by the scheduling device; receiving a confirmation from the SAM server by the scheduling device, the confirmation corresponding to an execution of the at least one of the plurality of second pending transactions; sending a settlement entry to the consensus node by the scheduling device, the settlement entry comprising information of the execution of the at least one of the plurality of second pending transactions; and storing the settlement entry in the blockchain by the consensus node,Page: 3 of14 wherein determining the plurality of second pending transactions by the scheduling device performing the consolidation analysis of the plurality of first pending transactions comprises: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions; grouping the plurality of accounts into a debtor group and a creditor group based on the respective consolidated settlements for the plurality of accounts; matching first accounts in the debtor group with second accounts in the creditor group according to  respective consolidated debt settlements for the first accounts and respective consolidated credit settlements for the second accounts; and generating the plurality of second pending transactions based on a result of the matching.
The closest prior art of Unger et al. (US 2020/0028697) discloses: storing transaction data in a blockchain by at least one consensus node of a blockchain network, wherein the transaction data comprise a plurality of first pending transactions to be executed on the blockchain network among a plurality of accounts, the blockchain network comprises the consensus node ("validators") and a scheduling device ("transaction processor"), and the scheduling device is a non-consensus node of the blockchain network (Fig. 8, Fig. 11, 0098, 0105-0107); obtaining the transaction data from the blockchain network by the scheduling device (Fig. 11, 0105); obtaining a client request from a client device associated with an account of the plurality of accounts by the scheduling device, the client request authorizing a settlement for the account (Fig. 11, 0107); sending a settlement entry to the consensus node by the scheduling device, the settlement entry comprising information of the execution of the at least one of the plurality of second pending transactions (Fig. 11, 0105-0107); and storing the settlement entry in the blockchain by the consensus node (Fig. 11, 0107).
Ginter et al. (US 2006/0218651) discloses: obtaining the transaction data...by the scheduling device ("clearinghouse" Fig. 18-19, Fig. 31-32, 0645, 0649-0650); determining a plurality of second pending transactions among the plurality of accounts by the scheduling device performing a consolidation analysis of the plurality of first pending transactions, wherein a number of the plurality of second pending transactions is less than a number of the plurality of first pending transactions (Fig. 31-32, 0644, 0650); storing the plurality of first pending transactions with the plurality of second pending transactions locally by the scheduling device (Fig. 18-19, 0645, 0649); sending a request to a settlement account management (SAM) server to execute at least one of the plurality of second pending transactions associated with the account by the scheduling device (Fig. 19, Fig. 32, 0542, 0552, 0605, 0650); receiving a confirmation from the SAM server by the scheduling device, the confirmation corresponding to an execution of the at least one of the plurality of second pending transactions (Fig. 61, 0542, 0568, 0645, 0649, 1092); wherein determining the plurality of second pending transactions by the scheduling device performing the consolidation analysis of the plurality of first pending transactions comprises: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions (Fig. 30-31, 0647-0650); grouping the plurality of accounts into a first group and a second group based on the respective consolidated settlements for the plurality of accounts (Fig. 30-31, 0647-0650); matching first accounts in the first group with second accounts in the second group according to the respective consolidated settlements for the first and second accounts (Fig. 30-31, 0647-0650); and generating the plurality of second pending transactions based on a result of the matching (Fig. 30-31, 0647-0650).
Madisetti (USP 10102265) discloses merging transactions performed on a private blockchain between two users (i.e. a single pair) to form combined transactions sent to a public blockchain (Fig. 18-19, Col 21 line 48-Col 22 line 2).
However, the prior art does not disclose, neither singly nor in combination, for claims 1-3, 7-10, 12-13, 31-40, and 42-51: calculating a respective consolidated settlement for each of the plurality of accounts based on the plurality of first pending transactions; grouping the plurality of accounts into a debtor group and a creditor group based on the respective consolidated settlements for the plurality of accounts; matching first accounts in the debtor group with second accounts in the creditor group according to respective consolidated debt settlements for the first accounts and respective consolidated credit settlements for the second accounts; and generating the plurality of second pending transactions based on a result of the matching.
More specifically, when interpreted under the limitations of and in accordance with Fig. 4 and paragraphs 0060-0062 of the specification (0065-0067 of the published specification), the prior art does not disclose the claimed method of calculating consolidated settlements, grouping accounts into debtors and creditors, and matching accounts in the debtor group with accounts in the creditor group based on respective debt and credit amounts. The Examiner additionally notes that the amendments overcome the prior rejection under 35 USC 112(d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685